DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/2/2021 that has been entered, wherein claims 1-23 are pending  and claims 2, 8 and 14 are withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I a display device as seen in Fig. 16
Claims 1-4, 6-10, 12-14 and 16-23 read on Fig. 16.

Species II a display device as seen in Fig. 17a
Claims 1, 3-7, 9-13 and 15-23 read on Fig. 17a.

The species are independent or distinct because in species I the first fan-out lines do not overlap the second fan-out lines in a thickness direction of the substrate while in species II each first fan-out line and second fan-out line adjacent to each other overlap each other in a thickness direction of the substrate. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter. The prior art that applies to one invention would likely not apply to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Eric Parham on 12/6/2022 a provisional election was made without traverse to prosecute the invention of species II,  claims 1, 3-7, 9-13 and 15-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 2, 8 and 14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation of “third fan-out lines alternately arranged with at least one of the second fan-out lines or the third fan-out lines in one direction”. How can the third fan-out lines be alternately arranged with itself?  For the purpose of examination the limitation of  “third fan-out lines alternately arranged with at least one of the second fan-out lines or the third fan-out lines in one direction” will be interpreted as “third fan-out lines alternately arranged with at least one of the second fan-out lines or the first fan-out lines in one direction”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9, 11, 16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2014/0117320 A1).
Regarding claim 1, Jung teaches a display device(Fig. 3), comprising: 
a substrate(100); 
sub-pixels(Pr, Pg, Pb, Fig. 1, ¶0041) disposed on the substrate(100); 
data lines(DLr, DLg, DLb, Fig. 1, ¶0041) disposed on the substrate(100) and connected to the sub-pixels(Pr, Pg, Pb, Fig. 1, ¶0041); 
a display driving circuit(not shown, driver IC, ¶0046) disposed on the substrate(100) and supplying data voltages to the data lines(DLr, DLg, DLb, Fig. 1, ¶0041); and 
fan-out lines disposed on the substrate(100) and connecting the data lines(DLr, DLg, DLb, Fig. 1, ¶0041) with the display driving circuit(not shown, driver IC, ¶0046), 
wherein each of the sub-pixels(Pr, Pg, Pb, Fig. 1, ¶0041) includes a first transistor(Ta, ¶0050) having a first active layer(102a, ¶0055) disposed on the substrate(100) as well as a first gate electrode(104a, ¶0055) disposed on the first active layer(102a, ¶0055), and a second transistor(Tb, ¶0041) having a second active layer(102b, ¶0055) disposed on the substrate(100) as well as a second gate electrode(104b, ¶0055) disposed on the second active layer(102b, ¶0055), wherein the fan-out lines include first fan-out lines(201, ¶0071, Fig. 6) and second fan-out lines(203, ¶0072, Fig. 6)alternately arranged with each other in one direction(Fig. 6), and 
wherein the first fan-out lines(201, ¶0071, Fig. 6) are arranged on the same layer(101) as the first gate electrode(104a, ¶0055), and the second fan-out lines(203, ¶0072, Fig. 6)are arranged on the same layer(101) as the second gate electrode(104b, ¶0055).

Regarding claim 3, Jung teaches the display device of claim 1, wherein each of the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6) includes a first metal layer(not illustrated, first layer of double layer, ¶0081) and a second metal layer(not illustrated, first second of double layer, ¶0081) disposed on the first metal layer(not illustrated, first layer of double layer, ¶0081).

Regarding claim 5, Jung teaches the display device of claim 1, wherein, among the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6), each first fan-out line(201, ¶0071, Fig. 6)  and second fan-out line(203, ¶0072, Fig. 6) adjacent to each other overlap each other in a thickness direction of the substrate(100).

Regarding claim 6, Jung teaches a display device(Fig. 6), comprising: 
a substrate(100); 
a first active layer(102a, ¶0055) disposed on the substrate(100); 
a first insulating film(113, ¶0056) disposed on the first active layer(102a, ¶0055); 
a first gate electrode(104a, ¶0055) and first fan-out lines(201, ¶0071, Fig. 6) arranged on the first insulating film(113, ¶0056); 
a second insulating film(123, ¶0056) disposed on the first gate electrode(104a, ¶0055) and the first fan-out lines(201, ¶0071, Fig. 6); 
a second active layer(102b, ¶0055) disposed on the second insulating film(123, ¶0056); 
a third insulating film(105, ¶0056) disposed on the second active layer(102b, ¶0055); 
a second gate electrode(104b, ¶0055) and second fan-out lines(203, ¶0072, Fig. 6)arranged on the third insulating film(105, ¶0056); and 
a fourth insulating film(107, ¶0061) disposed on the second gate electrode(104b, ¶0055) and the second fan-out lines(203, ¶0072, Fig. 6).

Regarding claim 7, Jung teaches the display device of claim 6, wherein the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6)are alternately arranged each other in one direction(Fig. 6).

Regarding claim 9, Jung teaches the display device of claim 6, wherein each of the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6)includes a first metal layer(not illustrated, first layer of double layer, ¶0081) and a second metal layer(not illustrated, first second of double layer, ¶0081) disposed on the first metal layer(not illustrated, first layer of double layer, ¶0081).

Regarding claim 11, Jung teaches the display device of claim 6, wherein, among the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6), the first fan-out line and second fan-out line adjacent to each other overlap each other in a thickness direction of the substrate(100).

Regarding claim 16, Jung teaches the display device of claim 6, further comprising: 
a first driving pad line(211, ¶0069, Fig. 4) disposed on the fourth insulating film(107, ¶0061) and connected to any one of the first fan-out lines(201, ¶0071, Fig. 6) through a first fan-out contact hole(opening, ¶0069, Fig. 7) penetrating the second insulating film(123, ¶0056) and the fourth insulating film(107, ¶0061); and 
a second driving pad line(212, ¶0069, Fig. 4) disposed on the fourth insulating film(107, ¶0061) and connected to any one of the second fan-out lines(203, ¶0072, Fig. 6)through a second fan-out contact hole(opening, ¶0069, not shown) penetrating the fourth insulating film(107, ¶0061).

Regarding claim 20, Jung teaches a display device, comprising: 
a substrate(100); 
a first active layer(102a, ¶0055) disposed on the substrate(100); 
a first insulating film(113, ¶0056) disposed on the first active layer(102a, ¶0055); a first gate electrode(104a, ¶0055) disposed on the first insulating film(113, ¶0056); 
a first sub-insulating film(lower half of 123, ¶0056)  of a second insulating film(123, ¶0056) disposed on the first gate electrode(104a, ¶0055);
first fan-out lines(201, ¶0071, Fig. 6) arranged on the first sub-insulating film(lower half of 123, ¶0056);
a second sub-insulating film(upper half of 123, ¶0056) of the second insulating film(123, ¶0056) disposed on the first fan-out lines(201, ¶0071, Fig. 6); 
a second active layer(102b, ¶0055) disposed on the second sub-insulating film(upper half of 123, ¶0056)
a third insulating film(105, ¶0056) disposed on the second active layer(102b, ¶0055); 
a second gate electrode(104b, ¶0055) and second fan-out lines(203, ¶0072, Fig. 6)arranged on the third insulating film(105, ¶0056); and 
a fourth insulating film(107, ¶0061) disposed on the second gate electrode(104b, ¶0055) and the second fan-out lines(203, ¶0072, Fig. 6).

Regarding claim 21, Jung teaches the display device of claim 1, further comprising third fan-out lines(202, ¶0072, Fig. 6) alternately arranged with the second fan-out lines(203, ¶0072, Fig. 6) in the one direction, and disposed in a layer(105) between the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6) in a thickness direction of the substrate(100), 
wherein each of the sub-pixels(Pr, Pg, Pb, Fig. 1, ¶0041) includes a silicon semiconductor(¶0056) disposed on the first active layer(102a, ¶0055) and an oxide semiconductor(¶0056) disposed on the second active layer(102b, ¶0055).

Regarding claim 22, Jung teaches the display device of claim 6, further comprising third fan-out lines(201, ¶0072, Fig. 6) alternately arranged with at least one of the first fan-out lines(201, ¶0071, Fig. 6) or the second fan-out lines(203, ¶0072, Fig. 6) in one direction, and disposed in a layer(105) between the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6) in a thickness direction of the substrate(100), wherein the first active layer(102a, ¶0055) includes a silicon semiconductor(¶0056), and the second active layer(102b, ¶0055) includes an oxide semiconductor(¶0056).


Regarding claim 23, Jung teaches the display device of claim 20, further comprising third fan-out lines(202, ¶0072, Fig. 6) alternately arranged with at least one of the second fan-out lines(203, ¶0072, Fig. 6) or the first fan-out lines(201, ¶0071, Fig. 6) in one direction, and disposed on the second sub-insulating film(123, ¶0056), wherein at least one of the first active layer(102a, ¶0055) or the second active layer(102b, ¶0055) includes a silicon semiconductor(¶0056), and at least the other of the first active layer(102a, ¶0055) or the second active layer(102b, ¶0055) includes an oxide semiconductor(¶0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0117320 A1) in view of Kim et al. (US 2016/0351652 A1).
Regarding claim 4, Jung teaches the display device of claim 3, but is silent in regards to the first metal layer(not illustrated, first layer of double layer, ¶0081) is thinner than the second metal layer(not illustrated, first second of double layer, ¶0081).

Kim teaches a display device(Fig. 2) wherein the first metal layer(301, ¶0093) is thinner(¶0094) than the second metal layer(302, ¶0094). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung so that the first metal layer is thinner than the second metal layer, as taught by Kim, in order to lower a total resistance of the fan-out lines(¶0094) and to have an adhesion enhancement and anti-corrosion layer(¶0093).

Regarding claim 10, Jung teaches the display device of claim 9, but is silent in regards to the first metal layer(not illustrated, first layer of double layer, ¶0081) is thinner than the second metal layer(not illustrated, first second of double layer, ¶0081).

Kim teaches a display device(Fig. 2) wherein the first metal layer(301, ¶0093) is thinner(¶0094) than the second metal layer(302, ¶0094). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung so that the first metal layer is thinner than the second metal layer, as taught by Kim, in order to lower a total resistance of the fan-out lines(¶0094) and to have an adhesion enhancement and anti-corrosion layer(¶0093).

Claims 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0117320 A1) in view of Cho et al. (US 2019/0115407 A1).
Regarding claim 12, Jung teaches the display device of claim 6, comprising second fan-out lines(203, ¶0072, Fig. 6), the second insulating film(123, ¶0056) includes a first sub-insulating film(lower half of 123, ¶0056) and a second sub-insulating film(upper half of 123, ¶0056), the display device further includes third fan-out line(202, ¶0072, Fig. 6).

Jung is silent in regards to and the display device further includes third fan-out lines(202, ¶0072, Fig. 6) disposed on the first sub-insulating film(lower half of 123, ¶0056) and covered by the second sub-insulating film(upper half of 123, ¶0056).

Cho teaches a display device(Fig. 11F) wherein the display device further includes third fan-out lines(DL-P1, ¶0140) disposed on the first sub-insulating film(20, ¶0051) and covered by the second sub-insulating film(30, ¶0051). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung, so that the display device further includes third fan-out lines disposed on the first sub-insulating film and covered by the second sub-insulating film, as taught by Cho, in order to reduce a leakage current of a thin-film transistor, which is directly connected to a signal line, thereby maintaining a voltage-current property of a thin-film transistor and controlling a driving current of a OLED(¶0146).

Regarding claim 13, Jung teaches the display device of claim 12, wherein the first fan-out lines(201, ¶0071, Fig. 6), the second fan-out lines(203, ¶0072, Fig. 6), and second fan-out lines(203, ¶0072, Fig. 6) are arranged in order of the first fan-out line(201, ¶0072, Fig. 6), the second fan-out line(203, ¶0072, Fig. 6), third fan-out line(202, ¶0072, Fig. 6), and the second fan-out line(203, ¶0072, Fig. 6).

Regarding claim 15, Jung teaches the display device of claim 12, wherein, among the first fan-out lines(201, ¶0071, Fig. 6) and the second fan-out lines(203, ¶0072, Fig. 6), the first fan-out line(201, ¶0071, Fig. 6)  and second fan-out line(203, ¶0071, Fig. 6)  adjacent to each other overlap each other in a thickness direction of the substrate(100), and 
among the second fan-out lines(203, ¶0072, Fig. 6) and the third fan-out lines(202, ¶0072, Fig. 6), the second fan-out line(203, ¶0072, Fig. 6) and third fan-out line(202, ¶0072, Fig. 6) adjacent to each other overlap each other in the thickness direction of the substrate(100).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0117320 A1) in view Kwak et al. (US 2007/0075313 A1).
Regarding claim 17, Jung teaches the display device of claim 16, but is silent in regards to a first organic film disposed on the first driving pad line(211, ¶0069, Fig. 4)  and the second driving pad line(212, ¶0069, Fig. 4); and 
a first driving pad connected to the first driving pad line(211, ¶0069, Fig. 4) through a first pad contact hole penetrating the first organic film.

Kwak teaches a display device(Fig. 3) a first organic film(14, ¶0045) disposed on the first driving pad line(11, ¶0044) and the second driving pad line(11, ¶0044),  a first driving pad(13, ¶0044) connected to the first driving pad line(11, ¶0044) through a first pad contact hole(hole in 14) penetrating the first organic film(14, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung, to include a first organic film disposed on the first driving pad line and the second driving pad line; and a first driving pad connected to the first driving pad line through a first pad contact hole penetrating the first organic film, as taught by Kwak, in order to protect the terminal when exposed to an etching solution or an etchant during an etching process, and prevent the terminal from becoming corroded by air or moisture(¶0046).

Regarding claim 18, Jung teaches the display device of claim 17, further comprising: 
a display driving circuit(driver IC, ¶0069).

Jung is silent in regards to a display driving circuit(driver IC, ¶0069) including a first bump electrically connected to the first driving pad

Kwak teaches a display device(Fig. 4) a display driving circuit(60, ¶0049) including a first bump(64, ¶0050) electrically connected to the first driving pad(13, ¶0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung, to include a display driving circuit including a first bump electrically connected to the first driving pad, as taught by Kwak, in order to facilitate the electrical connection between the external display driving circuit and the display device.

Regarding claim 19, Jung teaches the display device of claim 18, but is silent in regards to a conductive adhesive disposed between the first driving pad and the first bump.
Kwak teaches a display device(Fig. 4) a conductive adhesive(63, ¶0049) disposed between the first driving pad(13, ¶0044) and the first bump(64, ¶0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jung, to include a conductive adhesive disposed between the first driving pad and the first bump, as taught by Kwak, in order to facilitate the electrical connection between the external display driving circuit and the display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892